




Exhibit 10.1


FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) is
dated as of September 21, 2012, among METHODE ELECTRONICS, INC., a Delaware
corporation (the “Borrower”), each lender party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent, and L/C Issuer.
WHEREAS, the Borrower, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and Bank of America,
N.A., as Administrative Agent and L/C Issuer are parties to that certain Amended
and Restated Credit Agreement, dated as of February 25, 2011 (the “Existing
Credit Agreement,” and as amended and modified by this Amendment and any future
amendments, restatements, supplements and modifications thereto, the “Credit
Agreement”) (terms defined in the Credit Agreement shall have the same
respective meanings when used herein);
WHEREAS, the Borrower has requested that the Administrative Agent, the L/C
Issuer and Lenders agree to amend the Credit Agreement in certain respects, all
as more fully hereinafter set forth, and
WHEREAS, Administrative Agent, the L/C Issuer and the Lenders are willing amend
and modify the Existing Credit Agreement (except as otherwise indicated herein),
on the terms and conditions contained herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I


AMENDMENT


1.01. Section 1.1 of the Credit Agreement is amended so that the definition of
“Applicable Rate” shall be amended as follows:
“Applicable Rate” means from time to time, the following percentages per annum,
based upon the Consolidated Debt to EBITDA Ratio as set forth below:




--------------------------------------------------------------------------------






Applicable Rate
Pricing Level
Consolidated Debt to EBITDA Ratio
Commitment Fee
Eurocurrency Rate +
Letters of Credit
Base Rate +
1
Greater than 2.00 to 1.00
0.4%
2%
1%
2
Greater than 1.00 to 1.00, but less than or equal to 2.00 to 1.00
0.3%
1.75%
0.75%
3
Less than or equal to 1.00 to 1.00
0.25%
1.5%
0.5%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Debt to EBITDA Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the Closing Date through the earlier of (a) the date that the Compliance
Certificate for the fiscal quarter ending January 29, 2011 is delivered pursuant
to Section 6.02(b), and (b) the date that the Compliance Certificate for the
fiscal quarter ending January 29, 2011 is required to be delivered pursuant to
Section 6.02(b) shall be determined based upon Pricing Level 3.
1.02. Section 1.1 of the Credit Agreement is amended so that the definition of
“Fee Letter” shall be amended as follows:
“Fee Letter” means the fee letter dated February 25, 2011 between the Borrower
and Bank of America, N.A., as Administrative Agent and LC Issuer.
1.03. Section 1.1 of the Credit Agreement is amended so that the definition of
“Interest Period” shall be amended as follows:


“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter, as selected by the Borrower in its
Committed Loan Notice, provided that:
(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;




--------------------------------------------------------------------------------






(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and


(iii)no Interest Period shall extend beyond the scheduled Maturity Date.


1.04. Section 1.1 of the Credit Agreement is amended so that the definition of
“Maturity Date” shall be amended as follows:


“Maturity Date” means (a) September 21, 2017, or (b) such earlier date upon
which the Aggregate Commitments may be terminated in accordance with the terms
hereof.


1.05. Section 1.1 of the Credit Agreement is amended so that the definition of
“Non-Material Subsidiary” shall be amended to add the following sentence at the
end of such definition:
Notwithstanding the foregoing, Eetrex Incorporated, a Colorado corporation,
shall be deemed to be a Non-Material Subsidiary for so long as it is a
Subsidiary of the Borrower that is not wholly-owned by the Borrower.
1.06 Section 1.1 of the Credit Agreement is amended to add a definition of
“First Amendment Effective Date” as follows:


“First Amendment Effective Date” means September 21, 2012.
1.07. Section 2.14(a) of the Credit Agreement is amended to read in its entirety
as follows:


(a)Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$50,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000, and (ii) the Borrower may make a maximum of three
such requests. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders). It is
acknowledged and agreed that the increase in the Aggregate Commitments effected
by the First Amendment does not reduce the amount of increases the Borrower may
from time to time request under this Section 2.14(a).


1.08. Section 5.13 of the Credit Agreement is amended to read in its entirety as
follows:


5.13    Subsidiaries. As of the First Amendment Effective Date, the Borrower has
no Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13 and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens. As of the First Amendment Effective Date, the Borrower has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.13.




--------------------------------------------------------------------------------




1.09. Schedule 2.01 to the Credit Agreement is amended to read in its entirety
as set forth in Schedule 2.01 hereto.


1.10. Schedule 5.13 to the Credit Agreement is amended to read in its entirety
as set forth in Schedule 5.13 hereto.


1.11. Exhibit A to the Credit Agreement is amended to read in its entirety as
set forth in Exhibit A hereto.


ARTICLE II


REPRESENTATIONS AND WARRANTIES


The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that:
2.01. The representations and warranties of the Borrower set forth in Article V
of the Credit Agreement are true and correct as of the date hereof as though
made on the date hereof and as though applied to the Credit Agreement as amended
by this Amendment (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.01, the
representations and warranties contained in Section 5.05(a) and (b) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Section 6.01 (a) and (b) of the Credit Agreement).


2.02. After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.


ARTICLE III


CONDITIONS PRECEDENT


This Amendment shall become effective upon receipt by the Administrative Agent
of all of the following in form and substance satisfactory to the Administrative
Agent:
3.01. counterparts of this Amendment and attached Reaffirmation and
Acknowledgement (or an executed facsimile copy hereof and thereof), executed by
the Borrower, the Administrative Agent, the Lenders and the Guarantors,
respectively;


3.02. Notes executed by the Borrower in favor of each Lender requesting Notes,
each in a principal amount equal to such Lender's Commitment (as amended by this
Amendment);


3.03. such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity of and verify the
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment, the Credit Agreement
and the other Loan Documents to which such Loan Party is a party;


3.04. such evidence as the Administrative Agent may reasonably require to verify
that each Loan Party is duly organized or formed, validly existing, in good
standing and qualified to engage in business in each jurisdiction in which it is
required to be qualified to engage in business, including certified copies of




--------------------------------------------------------------------------------




each Loan Party's Organization Documents, certificates of good standing and/or
qualification to engage in business and tax clearance certificates;


3.05. an opinion of counsel to each Loan Party in form and substance reasonably
satisfactory to the Administrative Agent; and


3.06. an upfront amendment fee of paid to the Administrative Agent, for the
account of the Lenders in accordance with their respective Pro Rata Shares, an
upfront fee in an aggregate amount of $75,000 for the credit facility committed
by the Lenders under this Agreement and are fully earned on the date paid, which
is solely for the account of the respective Lenders and is nonrefundable for any
reason whatsoever;


3.07. unless waived by the Administrative Agent, evidence of the payment to the
Administrative Agent in immediately available funds of all Attorney Costs of the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) and expenses of the Administrative Agent to the extent
theretofore invoiced; and


3.08. such other documents as the Administrative Agent, the L/C Issuer, the
Swing Line Lender or the Required Lenders reasonably may require.


ARTICLE IV
GENERAL


4.01. As amended or modified by this Amendment, the Loan Documents shall remain
in full force and effect. References to the Credit Agreement in any of the Loan
Documents shall be deemed to include a reference to the Credit Agreement as
amended or modified hereby, whether or not reference is made to this Amendment.
Section headings used in this Amendment are for convenience of reference only,
and shall not affect the construction of this Amendment.


4.02. This Amendment may be executed in any number of counterparts (each of
which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument).


4.03. The Borrower agrees to pay to or reimburse the Administrative Agent, upon
demand, for all reasonable costs and expenses incurred (including legal
expenses) in connection with the development, preparation, negotiation,
execution and delivery of this Amendment.


4.04. All obligations of the Borrower and rights of the Administrative Agent and
the Lenders, that are expressed herein, shall be in addition to and not in
limitation to those provided by applicable law. This Amendment shall be a
contract made under and governed by the internal laws of the State of Illinois,
without giving effect to principles of conflicts of laws. Whenever possible,
each provision of this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law; but if any provision of this Amendment
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.


4.05. The Borrower acknowledges and agrees that the execution and delivery by
the Administrative Agent and the Required Lenders of this Amendment shall not be
deemed to create a course of dealing or otherwise obligate the Lenders to
forbear or execute similar amendments under the same or similar circumstances in
the future.






--------------------------------------------------------------------------------




4.06. This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. No third party
beneficiaries are intended in connection with this Amendment.


4.07. This Amendment, together with the Credit Agreement, contains the entire
and exclusive agreement of the parties hereto with reference to the matters
discussed herein and therein. This Amendment supercedes all prior drafts and
communications with respect hereto. This Amendment may not be amended except in
accordance with the provisions of Section 10.1 of the Credit Agreement.
[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each parties hereto have caused this Agreement to be duly
executed as of the date first above written.
METHODE ELECTRONICS, INC.


By:        /s/     Douglas A. Koman    
Name: Douglas A. Koman
Title: Chief Financial Officer and
Vice President, Corporate Finance


BANK OF AMERICA, N.A., as
Administrative Agent


By:        /s/     Denise Jones    
Name: Denise Jones
Title: Assistant Vice President




BANK OF AMERICA, N.A., as a Lender, and L/C
Issuer


By:        /s/     Jonathan M. Phillips    
Name: Jonathan M. Phillips
Title: Senior Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION., as a Lender
By:        /s/     Edmund Lester            
Name: Edmund Lester
Title: Senior Vice President




